                Case 5:18-cv-00801-NC Document 144 Filed 03/13/19 Page 1 of 4




 1   Daniel C. Girard (State Bar No. 114826)              Bobbie J. Wilson (Bar No. 148317)
     Jordan Elias (State Bar No. 228731)                  BWilson@perkinscoie.com
 2   Adam E. Polk (State Bar No. 273000)                  Patrick S. Thompson (Bar No. 160804)
 3   Simon S. Grille (State Bar No. 294914)               PatrickThompson@perkinscoie.com
     GIRARD SHARP LLP                                     Mara Boundy (Bar No. 287109)
 4   601 California Street, Suite 1400                    MBoundy@perkinscoie.com
     San Francisco, California 94108                      Danielle Pierre (Bar No. 300567)
 5   Telephone: (415) 981-4800                            DPierre@perkinscoie.com
 6   Facsimile: (415) 981-4846                            Maria Nugent (Bar No. 306074)
     dgirard@girardsharp.com                              MNugent@perkinscoie.com
 7   jelias@girardsharp.com                               PERKINS COIE LLP
     apolk@girardsharp.com                                505 Howard Street, Suite 1000
 8
     sgrille@girardsharp.com                              San Francisco, CA 94150
 9                                                        Telephone: (415) 344-7000
     Attorneys for Plaintiffs                             Facsimile: (415) 344-7050
10   [Additional Counsel on Signature Page]
                                                          Attorneys for Defendant Google LLC
11
12
13                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN JOSE DIVISION
15
     PATRICIA WEEKS, ALICIA HELMS, BRIAN                Case No. 5:18-cv-00801-NC
16   MCCLOY, and ADRIAN ALCARAZ on behalf
     of themselves and all others similarly situated,   JOINT CASE MANAGEMENT STATEMENT
17                                                      AND PROPOSED SCHEDULE
                            Plaintiffs,
18
           v.                                           Date: March 20, 2019
19                                                      Time: 10 a.m.
     GOOGLE LLC,                                        Courtroom: 5, 4th Floor
20                                                      Judge: Hon. Nathanael M. Cousins
                            Defendant.
21
22
23
24
25
26
27
28


                 JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                                 CASE NO. 5:18-CV-00801-NC
                Case 5:18-cv-00801-NC Document 144 Filed 03/13/19 Page 2 of 4




 1         Pursuant to the Court’s March 1, 2019 Order (Dkt. No. 143) and Local Rule 16-10(d), Plaintiffs
 2   Patricia Weeks, Alicia Helms, Brian McCloy, and Adrian Alcaraz, and Defendant Google LLC submit
 3   this subsequent joint case management statement and proposed schedule for briefing settlement approval
 4   under Federal Rule of Civil Procedure 23(e).
 5         1.       Case Developments Following Third Case Management Statement
 6         Since the parties filed their last Case Management Statement on December 5, 2018 (Dkt. No.
 7   110), the parties have completed fact discovery in this case. The parties each responded to multiple sets
 8   of interrogatories and document requests. Google produced over 350,000 pages of documents, and
 9   Plaintiffs deposed ten Google employees, including one designated under Rule 30(b)(6) to testify
10   regarding 17 topics selected by Plaintiffs, and non-party Verizon. Google completed depositions of all
11   of the named Plaintiffs and also deposed Plaintiffs’ experts. On January 23, 2019, Google filed an
12   Opposition to Plaintiffs’ Motion for Class Certification. Dkt. Nos. 130-33.
13         On February 22, 2019, the parties participated in a settlement conference with Magistrate Judge
14   Donna Ryu. Dkt. No. 117. At the settlement conference, the parties reached an agreement in principle
15   regarding the monetary terms of a settlement, which the parties confirmed on February 25, 2019. Dkt.
16   No. 141. In light of the parties’ agreement in principle, on March 1, 2019, the Court entered an Order
17   suspending case deadlines to allow the parties to finalize settlement terms and details. Dkt. No. 143.
18   Since then, the parties negotiated and, on March 8, executed a term sheet setting forth the material deal
19   points associated with resolution of this case. The parties will now turn to negotiating and drafting a
20   final settlement agreement, which will include a plan of allocation and a class notice plan.
21         2.       Proposed Schedule
22         The parties propose the following schedule for briefing preliminary approval of the proposed
23   settlement. Plaintiffs will include with their preliminary approval motion a proposed notice plan and
24   final approval briefing schedule.
25
      Name of Filing or Event                               Proposed Deadline
26    Motion for Preliminary Approval                       April 26, 2019
27    Hearing on Plaintiffs’ Motion for Preliminary         May 31, 2019, or as soon thereafter as is
28    Approval                                              convenient for the Court


                                             1
                 JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                                 CASE NO. 5:18-CV-00801-NC
                Case 5:18-cv-00801-NC Document 144 Filed 03/13/19 Page 3 of 4




 1         3.       ADR Update
 2         If any disputes arise out of the finalization of the settlement terms and documentation, including
 3   the plan of allocation, the parties have agreed that they will present any such disputes to Magistrate
 4   Judge Donna Ryu.
 5
 6   Dated: March 13, 2019                                Respectfully submitted,
 7                                                        By:       /s/ Simon S. Grille
                                                          Daniel C. Girard (State Bar No. 114826)
 8
                                                          Jordan Elias (State Bar No. 228731)
 9                                                        Adam E. Polk (State Bar No. 273000)
                                                          Simon S. Grille (State Bar No. 294914)
10                                                        GIRARD SHARP LLP
                                                          601 California Street, Suite 1400
11
                                                          San Francisco, California 94108
12                                                        Tel: (415) 981-4800
                                                          Email: dgirard@girardsharp.com
13                                                                jelias@girardsharp.com
14                                                                apolk@girardsharp.com
                                                                  sgrille@girardsharp.com
15
                                                          Benjamin F. Johns (pro hac vice)
16                                                        Andrew W. Ferich (pro hac vice)
17                                                        Beena M. McDonald (pro hac vice)
                                                          CHIMICLES SCHWARTZ KRINER
18                                                         & DONALDSON-SMITH LLP
                                                          361 W. Lancaster Avenue
19                                                        Haverford, Pennsylvania 19041
20                                                        Tel: (610) 642-8500
                                                          Email: bfj@chimicles.com
21                                                                awf@chimicles.com
                                                                  bmm@chimicles.com
22
23                                                        Attorneys for Plaintiffs

24
25
26
27
28

                                             2
                 JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                                 CASE NO. 5:18-CV-00801-NC
              Case 5:18-cv-00801-NC Document 144 Filed 03/13/19 Page 4 of 4




 1   Dated: March 13, 2019                       By:     /s/ Mara Boundy
                                                         Bobbie J. Wilson (State Bar No. 148317)
 2
                                                         Mara Boundy (State Bar No. 287109)
 3                                                       PERKINS COIE LLP
                                                         505 Howard Street
 4                                                       Suite 1000
                                                         San Francisco, CA 94105
 5
                                                         Tel: (415) 344-7166
 6                                                       Email: BWilson@perkinscoie.com
                                                                 MBoundy@perkinscoie.com
 7
 8                                                       Attorneys for Defendant Google LLC

 9
10                                              ATTESTATION
11         Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this document
12   has been obtained from counsel for Defendant Google LLC.
13
14   Dated: March 13, 2019                                       /s/ Simon S. Grille
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                JOINT CASE MANAGEMENT STATEMENT AND PROPOSED SCHEDULE
                                CASE NO. 5:18-CV-00801-NC
